Title: To George Washington from Major General Israel Putnam, 11 July 1777
From: Putnam, Israel
To: Washington, George



Dear General
Peekskill [N.Y.] 11th July 1777

I do myself the Honour to transmit you Copies of the Letters I have just received from the Council of this State, least you should not have received the Intelligence they contain thro’ any other Channel.
The Intelligence Mrs Sickles gives, agrees with what I hear from other Quarters; that both the Army and Inhabitants at N. York are packing up and putting all on Board Vessels. I am Sir with the greatest Respect Your most Obt hum. Servt

Israel Putnam

